UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7851



FRANK DOUGLAS,

                                              Plaintiff - Appellant,

          versus


TAMMY SCOTT, Bank Teller; FIRST CITIZENS BANK,
in Beech Island, South Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Terry L. Wooten, District Judge. (CA-
02-2378)


Submitted:   February 6, 2003          Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Douglas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Douglas appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Douglas v. Scott, No. CA-02-2378 (D.S.C.

Nov. 6, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2